Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 5, 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 10,12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al. (CN 108122935 A) hereafter referred to as Wen .
In regard to claim 1 Wen teaches a chip package [see Fig. 2], comprising:
a chip [“image transducer integrated chip 200 comprises a plurality of pixel region 103a-103b of the substrate 102”], wherein a first surface [bottom] of the chip has a photodiode [“image sensing element 104 can comprise a photodiode”], and a second surface [top] of the chip opposite to the first surface has a trench [208 “the back side 102b of the substrate 102 may include a defined periodic pattern arrangement of a plurality of recess 208 of non flat surface”], and the trench is aligned [see Fig. 2] to the photodiode; 

    PNG
    media_image1.png
    578
    947
    media_image1.png
    Greyscale

a conductive structure [a furthest metal of 112 from 102 as shown above in a different pixel region “plurality of metal interconnect layer 112 of the dielectric structure 110. dielectric structure 110 comprising a plurality of stacked interlayer dielectric (ILD) layers and a plurality of metal interconnect layer 112 comprises alternating layers of conductive through hole and the wire”]  above the first surface of the chip;
a stacked structure [the rest of 112 and 110] located between the first surface of the chip and the conductive structure, wherein the stacked structure has a surface [bottom surface of 110 facing the furthest metal of 112 from 102  ] facing away from the chip; and
a first light-shielding layer [another furthest metal of 112 from 102 i.e. one in the same pixel region as the 104 ], wherein the first light-shielding layer and the conductive structure are both located [they are the same, just in different pixels] on the surface of the stacked structure, and the first light-shielding layer overlaps [it is overlapping because it is in the same pixel region as the 104, see Fig. 2] the photodiode.
In regard to claim 2 Wen teaches  wherein a normal projection of the conductive structure on the first surface is spaced apart [because it is in a different pixel region] from the photodiode.
In regard to claim 3 Wen teaches  wherein a part of the chip is located between [see Fig. 2] the photodiode and a bottom surface of the trench.

In regard to claim 6 Wen teaches   wherein a distance between a bottom surface of the trench and the first surface of the chip is greater than [see Fig. 2 see 104] a thickness of the photodiode.
In regard to claim 9 Wen teaches  wherein the  stacked structure  has a metal wire layer [“plurality of metal interconnect layer 112 of the dielectric structure 110. dielectric structure 110 comprising a plurality of stacked interlayer dielectric (ILD) layers and a plurality of metal interconnect layer 112 comprises alternating layers of conductive through hole and the wire”] and a dielectric layer that covers the metal wire layer.
In regard to claim 10 Wen teaches further comprising: a second light-shielding layer [this is 2nd furthest metal layer of 112 in the same pixel region as the 104] located between the stacked structure and the photodiode.
In regard to claim 12 Wen teaches further comprising: a protective layer [see Fig. 2 see 212] covering the trench and the second surface of the chip.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Bui et al. (US 6593636 B1) hereafter referred to as Bui.
In regard to claim 7 Wen does not specifically teach  wherein the distance between the bottom surface of the trench and the first surface of the chip is in a range from 10 um to 100 um.
However see Bui Abstract see the dimensions for the layers of the photodiode.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use "wherein the distance between the bottom surface of the trench and the first surface of the chip is in a range from 10 um to 100 um", since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of  JangJian et al. (US 20140167197 A1) hereafter referred to as JangJian.
In regard to claim 13 Wen does not specifically teach further comprising: an anti-reflection layer covering the trench and the second surface of the chip.
JangJian teaches see paragraph 0036 “an anti-reflection coating (ARC) layer is deposited over the backside of the substrate in accordance with various embodiments of the present disclosure. The ARC layer 108 is formed over the backside of the substrate 106. The ARC layer 108 may be formed of a nitride material, an organic material, an oxide material and the like. The ARC layer 108 may be formed using suitable techniques such as CVD and the like”.

Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to increase light absorption.

Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Borthakur et al. (US 20120193741 A1) hereafter referred to as Borthakur .
In regard to claim 14 Wen teaches a manufacturing method of a chip package [see Fig. 2],  comprising:

    PNG
    media_image1.png
    578
    947
    media_image1.png
    Greyscale

forming a conductive structure [a furthest metal of 112 from 102 as shown above in a different pixel region than photodiode 104 “plurality of metal interconnect layer 112 of the dielectric structure 110. dielectric structure 110 comprising a plurality of stacked interlayer dielectric (ILD) layers and a plurality of metal interconnect layer 112 comprises alternating layers of conductive through hole and the wire”]  on a first surface [bottom] of a wafer [“image transducer integrated chip 200 comprises a plurality of pixel region 103a-103b of the substrate 102”],  wherein the first surface of the wafer has a photodiode [“image sensing element 104 can comprise a photodiode”], and a vertical projection of the 
forming on a second surface [top] of the wafer opposite to the first surface such that [ “the back side 102b of the substrate 102 may include a defined periodic pattern arrangement of a plurality of recess 208 of non flat surface”] the second surface of the wafer has a trench aligned [see Fig. 2] to the photodiode; and
but does not specifically teach forming trench is by etching and the bonding a carrier to the first surface of the wafer using a temporary adhesive layer; removing the carrier.
See Wen teaches etching “selectively etching the front side 402f of the substrate 402 to form a trench” “formed above the absorption enhancement structure at the back side of the substrate. The method further comprises selectively etching the absorption enhancement structure”, see also Fig. 6 see the “thinning the substrate 402 to the thickness of the substrate 402 decreases from first thickness t1 to a second thickness t2 to allow radiation to pass through the back side of the substrate 602 to the photodiode 308” “In some embodiment, by etching the back side 402b of the substrate 402 and thinning the substrate 402” “In other embodiments, the can to thinning the substrate 402 by mechanical grinding the substrate 402 to back side 402b”.
Borthakur teaches see paragraph 0051 “As shown in FIG. 2C, a temporary carrier such as carrier 122 may be attached to the front side of redistribution layer 106 using a temporary adhesive layer such as adhesive layer 120. Carrier 122 may be made from silicon, another material or a combination of other suitable materials” “Thinning of image wafer 102 to thickness 130 may be done by any suitable method (e.g., back grinding, polishing, wet etching, dry etching, etc.) ” “As shown in FIG. 4B, temporary carrier 122 may then be removed. Carrier 122 may be removed by thermal shear de-bonding, mechanical twist de-bonding or other suitable de-bonding methods. Following removal of carrier 122, remaining adhesive 
Thus it would be obvious  to modify Wen to include thinning to adjust thickness of substrate and forming trench is by etching and the bonding a carrier to the first surface of the wafer using a temporary adhesive layer; removing the carrier.
Thus it would be obvious  to combine the references to arrive at the claimed invention.
The motivation is to provide support during thinning and etching to optimize thickness and light absorption .
In regard to claim 15 Wen and Borthakur as combined teaches further comprising: polishing [see combination, see Wen “In other embodiments, the can to thinning the substrate 402 by mechanical grinding the substrate 402 to back side 402b”] the second surface of the wafer before etching the second surface of the wafer.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen and Borthakur as combined and further in view of Hirano et al. (US 20120193742 A1) hereafter referred to as Hirano  .
In regard to claim 14 Wen and Borthakur as combined does not specifically teach further comprising: dicing the wafer after removing the carrier.
Hirano teaches see Figs. 9-15 see paragraph 0090 “Thereafter, by using a dicing apparatus, the first wafer 75 and the second wafer 76 joined with each other are cut along cutting lines shown by the dashed lines (dividing step)”.
Thus it would be obvious  to modify Wen to include  further comprising: dicing the wafer after removing the carrier.
Thus it would be obvious  to combine the references to arrive at the claimed invention.
The motivation is to manufacture in large quantities to reduce cost.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818